Citation Nr: 0013945	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  00-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1947.  He died in July 1998.  The appellant (S.D.C.) 
is the veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 determination of the RO&IC which 
denied the appellant's claim for entitlement to all of the 
proceeds of the veteran's NSLI policy.


REMAND

The veteran died in July 1998.  In August 1998, the RO&IC 
contacted S.D.C. and informed her that, according to the last 
beneficiary designation on file (dated in July 1996), she was 
the beneficiary of the veteran's NSLI policy; further, she 
was invited to file a formal claim for the proceeds.  Later 
that month, E.R.F. (another daughter of the veteran's) 
challenged the validity of the July 1996 beneficiary 
designation, asserting it was a forgery.  She expressed her 
belief that the veteran did not want S.D.C. to receive all of 
the proceeds but rather wanted the proceeds to be "shared 
equally between his three surviving daughters."  Based on 
E.R.F.'s allegation, the July 1996 beneficiary designation 
was forwarded to the Forensic Laboratory of VA's Inspector 
General's Office for analysis.  In March 1999, the Forensic 
Laboratory concluded that the signature listed on the July 
1996 beneficiary designation was not that of the veteran's 
but was a forgery. 

In April 1999, the RO&IC determined, as a result of the 
Forensic Laboratory's findings, among other things, that the 
July 1996 beneficiary designation was invalid and not 
dispositive in the matter of who was entitled to the proceeds 
of the veteran's NSLI policy.  Further, the RO&IC determined 
that the proceeds of the veteran's NSLI policy were to be 
disbursed according to the veteran's October 1979 beneficiary 
designation as it was the most recent and valid beneficiary 
designation on file.  The October 1979 beneficiary 
designation lists the veteran's daughter, S.D.C., as the 
principal beneficiary and specifies that she was to receive 1/4 
of the proceeds of the NSLI policy.  The veteran's other 
daughters, E.R.F., A.V.G, and M.E.M., were listed as 
contingent beneficiaries and it was specified that each was 
to receive 1/4 of the proceeds.  Accordingly, the RO&IC awarded 
equal shares of the proceeds of the veteran's NSLI policy to 
S.D.C., E.R.F., A.V.G., and the estate of the veteran.  The 
RO&IC awarded M.E.M.'s share of the proceeds to the estate of 
the veteran based on a finding that M.E.M. died prior to the 
veteran.  A review of the claims file, however, does not 
reveal any corroborative evidence of M.E.M.'s death.  Since 
M.E.M. is among the listed beneficiaries in the veteran's 
October 1979 designation, she is certainly an interested 
party in this matter.  38 U.S.C.A. § 7105A; 38 C.F.R. 
§ 19.101.  Therefore, the RO & IC must assure that the claims 
folder includes proper documentation of the status of M.E.M.

Hence, this case is REMANDED for the following development:

1.  The RO&IC must ascertain whether 
M.E.M. predeceased the veteran.  If 
M.E.M. is not deceased, she should be 
provided with a statement of the case and 
informed of her appellate rights.  If it 
is determined that m.E.M. is deceased, 
proof of such (e.g. death certificate) 
must be associated with the claims file.  
Any additional actions required to secure 
full compliance with the provisions of 
38 U.S.C.A. § 7105A for simultaneously 
contested claims must also be 
accomplished. 

2.  After completion of all requested 
development, the RO should review the 
case.  If the actions taken remain 
adverse to the named appellant or any 
additional appellants, all interested 
parties should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

The appellants have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

